DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
Applicants arguments drawn to rejection under 35 U.S.C. § 112(a) have been considered but are not persuasive in regards to claims 1-11. Newly added claims 12-15 have been considered and are considered to meet the scope of enablement requirements and therefore are not rejected. Applicant argues that the Hansen solubility parameter is a Universal Estimate showing the compatibility of one compound to another compound. However, this does definition does not clarify the scope of enablement rejection from the previous action and repeated herein. The applicant has not shown enough for an understanding of all possible combinations based on the instant claim limitations. Additionally, no resources or references have been shown wherein the Hansen solubility parameter is given for all the possible combinations and components of the instant claims as well. Accordingly, the rejection under 35 U.S.C. § 112(a) for claims 1-11 has been maintained.
Applicant argues that the order of mixing is a critical step and therefore overcomes the rejection under 35 U.S.C. § 103 in view of Hosoe. However, these arguments are not commensurate in scope with the instant claims. It has not been shown that for every possible oxide active material, solid electrolyte, and dispersion medium the order of mixing results in improved performance. However, these arguments are considered persuasive for the newly added claims 12-15. Accordingly, the rejections of claims 1-11 has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lithium titanate as an oxide active material, Li2S-P2S5 as a solid electrolyte, and butyl butyrate, diisobutyl ketone, and xylene for the dispersion medium, does not reasonably provide enablement for any oxide active material, solid electrolyte and dispersion medium such that the Hansen parameters are within the claimed ranges.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. There are many factors to consider when determining if there is sufficient evidence to support a determination that the disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. In the instant case the breadth of the claims are such that any oxide active material is included, any solid electrolyte is included, and any dispersion medium is included. The nature of the invention is in regards to the interaction of various components and their Hansen solubility parameter and their ability to make a slurry for an electrode. The state of the prior art is that many electrodes are well known to be produced from slurries of the claimed materials. However, the Hansen solubility parameters are not well known properties for all of these materials and is rarely if ever discussed in the prior art. The level of predictability of the prior art is that slurries and electrodes are commonly produced from the claimed components. However, the prior art prepares the slurries in a variety of methods and is not always concerned with chronological aggregation as various methods of producing slurries include multiple methods of mixing and avoiding aggregation. The amount of direction provided by the inventor and the presence of working examples is extremely limited drawn only to lithium titanate as an active material, Li2S-P2S5 as a solid electrolyte and butyl butyrate, diisobutyl ketone, and xylene for the dispersion medium. Accordingly, based on the instant specification a vast amount of experimentation would be needed to understand all the various permutations and shear number of each component. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 2012/0263993, hereinafter referred to as “Hosoe”).
As to Claim 1-11: Hosoe teaches a method of making an all-solid-state lithium battery using a solid electrolyte comprising making a positive electrode mixture slurry by mixing a positive electrode active material, a solid electrolyte, and an organic solvent, wherein the slurry can also include a conductive agent and a binder [0064-0075].
Hosoe does not teach the Hansen solubility parameters of the instant claims.
However, Hosoe teaches that the active material can be lithium titanate [0065], the sulfide solid electrolyte can be lithium sulfide and phosphorous pentasulfide [0070], and the solvent can be xylene [0074]. These are the same materials used in the instant specification which have the instantly claimed Hansen solubility parameters and relationships. At the time of filing it would have been obvious for a person having ordinary skill in the art to select these components because Hosoe teaches that these are all acceptable components for the process of making an electrode slurry for an all-solid-state lithium battery [0064-0075]. 

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767